Name: 89/576/EEC: Commission Decision of 25 October 1989 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  agricultural policy;  plant product
 Date Published: 1989-11-04

 Avis juridique important|31989D057689/576/EEC: Commission Decision of 25 October 1989 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC Official Journal L 321 , 04/11/1989 P. 0053 - 0054*****COMMISSION DECISION of 25 October 1989 amending Decision 81/888/EEC extending, as regards certain non-member countries, the periods relating to the checks on practices for the maintenance of varieties laid down in Council Directives 70/457/EEC and 70/458/EEC (89/576/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 88/380/EEC (2), and in particular the third sentence of Article 21 (2) thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (3), as last amended by Directive 88/380/EEC, and in particular the third sentence of Article 32 (2) thereof, Whereas, pursuant to Article 21 (1) of Directive 70/457/EEC and Article 32 (1) of Directive 70/458/EEC, the Council shall determine, on a proposal from the Commission, whether the checks on practices for the maintenances of varieties carried out in third countries afford the same guarantees as those carried out by the Member States; Whereas by Decision 78/476/EEC (4), as last amended by Decision 88/574/EEC (5), the Council has determined the equivalence of those checks as regards a number of third countries; Whereas, taking into account the fact that the information available did not enable this question to be determined as regards other third countries, and in order to prevent certain Member States' traditional trade patterns from being disturbed, Commission Decision 81/888/EEC (6), as last amended by Decision 88/480/EEC (7), extended until 30 June 1990, for certain third countries, the periods provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC, during which Member States are free to take decisions themselves as regards checks on practices for the maintenance of varieties which had already been accepted or entered for acceptance before 1 July 1988 in the Member State making use of the authorization; Whereas information presently available still does not enable this question to be determined as regards Switzerland in respect of agricultural and vegetable species, Finland and Japan in respect of agricultural species and Hungary, the Republic of Korea, and Taiwan in respect of vegetable species; Whereas, for the abovementioned reasons and under the same conditions, the periods provided for in Article 21 (2) of Directive 70/457/EEC and Article 32 (2) of Directive 70/458/EEC should therefore be extended once again as regards the aforementioned third countries; whereas this extension must be limited to the varieties which are accepted or entered for acceptance before 1 July 1990 in the Member State making use of the authorization; Whereas, owing to changes in trade patterns, Member States no longer need to take decisions themselves or on practices for the maintenance of varieties of vegetable species in respect of Canada, Mexico or Turkey; whereas these third countries should therefore be excluded from the scope of Decision 81/888/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 81/888/EEC is hereby amended as follows: 1. In paragraph 1, '30 June 1990' is replaced by '30 June 1992'; 2. In paragraph 2, 'Canada, Hungary, the Republic of Korea, Mexico, Switzerland, Taiwan and Turkey' is replaced by 'Hungary, the Republic of Korea, Switzerland and Taiwan' and '30 June 1990' is replaced by '30 June 1992'; 3. In paragraph 3, '1 July 1988' is replaced by '1 July 1990'. Article 2 This Decision is addressed to all the Member States. Done at Brussels, 25 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 225, 12. 10. 1970, p. 7. (4) OJ No L 152, 8. 6. 1978, p. 17. (5) OJ No L 313, 19. 11. 1988, p. 45. (6) OJ No L 324, 12. 11. 1981, p. 28. (7) OJ No L 234, 24. 8. 1988, p. 24.